                                                          1   JAMES P. KEMP, ESQ.
                                                              NV Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   NV Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Suite 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph /702-258-6983 fax
                                                          6   Attorneys for Plaintiff
                                                          7   Natalie Ruisi

                                                          8                               UNITED STATES DISTRICT COURT
                                                                                                  DISTRICT OF NEVADA
                                                          9

                                                         10                                                        Case No.: 2:20-cv-01544-JCM-VCF
                                                               NATALIE RUISI,
                                                         11                              Plaintiff,
                                                               vs.
                                                         12                                                        MOTION TO EXCEED PAGE LIMITS
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               ARAMARK SPORTS AND                                  FOR MOTION TO COMPEL RESPONSES
                                                         13    ENTERTAINMENT SERVICES, LLC, a                      TO PLAINTIFF’S FIRST, SECOND AND
                    7435 W. Azure Drive, Suite 110




                                                                                                                   THIRD SETS OF INTERROGATORIES
                     LAS VEGAS, NEVADA 89130




                                                               Foreign Limited Liability Company;
KEMP & KEMP




                                                         14                                                        AND FIRST AND SECOND SETS OF
                        ATTORNEYS AT LAW




                                                               ARAMARK CAMPUS, LLC, a Foreign                      REQUESTS FOR PRODUCTION OF
                                                         15    Limited Liability Company; ARAMARK                  DOCUMENTS
                                                               EDUCATIONAL GROUP, LLC, a Foreign
                                                         16    Limited Liability Company; ARAMARK
                                                               EDUCATIONAL SERVICES, LLC, a
                                                         17    Foreign Limited Liability Company;
                                                         18    ARAMARK SPORTS AND
                                                               ENTERTAINMENT GROUP, LLC, a
                                                         19    Foreign Limited Liability Company;
                                                               ARAMARK SERVICES, INC., a Foreign
                                                         20    Corporation; and, ROE Business
                                                               Organizations I-X; and DOE INDIVIDUALS
                                                         21    I-X, Inclusive,
                                                         22                              Defendants.

                                                         23          Plaintiff Natalie Ruisi hereby file her Motion to Exceed Page Limits for her Motion to Compel
                                                         24   Responses to Plaintiff’s First, Second and Third Sets of Interrogatories and First and Second Sets of
                                                         25   Requests for Production of Documents pursuant to Local Rule 7-3. This Motion is based on the
                                                         26   Declaration of Victoria L. Neal, Esq. (attached hereto as Exhibit 1), the Memorandum of Points and
                                                         27

                                                         28                                                    1
                                                          1
                                                              Authorities below, the papers and pleadings on file with the Court, and any oral argument that this
                                                          2   Court may entertain.
                                                          3
                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                          4
                                                                     Consistent with LR 7-3(c), this Motion to Exceed Page Limits is submitted in advance of
                                                          5
                                                              the due date for the underlying motion, and it is supported by a declaration stating the reasons
                                                          6
                                                              additional pages are needed and identifying the number of total pages needed as 53, excluding
                                                          7
                                                              certificate of service, table of contents and a table of authorities. This exceeds the 24-page limit set
                                                          8
                                                              forth in LR 7-3(b) by 29 pages. See Ex. 1.
                                                          9
                                                                                                        CONCLUSION
                                                         10
                                                                     For the reasons stated in and supported by the Declaration of Victoria L. Neal, Plaintiff
                                                         11
                                                              Natatlie Ruisi submits there is good cause for the Court to GRANT her Motion to Exceed Page
                                                         12
                                                              Limit and hereby requests the same.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13              Dated this 17th day of May 2021.
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130
KEMP & KEMP




                                                         14
                        ATTORNEYS AT LAW




                                                                                                                  /s/ Victoria L. Neal
                                                         15                                                    JAMES P. KEMP, ESQ.
                                                                                                               Nevada Bar No.: 6375
                                                         16                                                    VICTORIA L. NEAL, ESQ.
                                                                                                               Nevada Bar No.: 13382
                                                         17                                                    KEMP & KEMP
                                                                                                               7435 W. Azure Drive, Suite 110
                                                         18
                                                                                                               Las Vegas, NV 89130
                                                         19
                                                                                                               Attorneys for Plaintiff
                                                         20                                                    Natalie Ruisi
                                                         21

                                                         22                                          IT IS SO ORDERED.

                                                         23                                                  Dated: May 18, 2021.

                                                         24
                                                                                                             _______________________________________
                                                         25                                                  UNITED STATES MAGISTRATE JUDGE
                                                         26                                                  CAM FERENBACH

                                                         27

                                                         28                                                      2
                                                          1
                                                                                             CERTIFICATE OF SERVICE
                                                          2

                                                          3          The undersigned hereby certifies that on the date indicated below, a copy of the MOTION
                                                              TO EXCEED PAGE LIMITS FOR MOTION TO COMPEL RESPONSES TO PLAINTIFF’S
                                                          4
                                                              FIRST, SECOND AND THIRD SETS OF INTERROGATORIES AND FIRST AND
                                                          5
                                                              SECOND SETS OF REQUESTS FOR PRODUCTION OF DOCUMENTS served on the
                                                          6   following as indicated:
                                                          7
                                                              All Parties Registered
                                                          8   Through the CM/ECF system.
                                                          9              Dated this 17th day of May 2021.
                                                         10
                                                                                                                       /s/ Victoria L. Neal
                                                         11                                                     Victoria L. Neal, Esq.
                                                                                                                An employee of KEMP & KEMP, Attorneys
                                                         12                                                     at Law
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                    7435 W. Azure Drive, Suite 110
                     LAS VEGAS, NEVADA 89130
KEMP & KEMP




                                                         14
                        ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28                                                 3
